By the Court:
The action cannot be maintained upon the facts appearing in the findings. Eider, the sole defendant, did not claim for himself any interest or estate in the premises described in the complaint, and, therefore, should not have been made a party defendant in an action to quiet the alleged title of the plaintiff. Eider is a mere agent or servant of the City of Sacramento; his acts done in the scope of his authority are the acts of the city, and the action cannot be maintained against him.
Judgment affirmed.